Judgment, Supreme Court, New York County, entered on May 11, 1971, nullifying and vacating a determination by respondent Police Commissioner terminating petitioner’s employment at the end of his probationary period and granting petitioner other related relief, unanimously reversed, on the law, and vacated, without costs and without disbursements, the petition dismissed and the determination of respondent Police Commissioner dated January 14, 1970, reinstated. Petitioner’s employment as a probationary patrolman was terminated after an investigation revealed, inter alla, that his half brother (who had a criminal record and with whom he shared an apartment) admittedly entertained “unsavory characters” behind closed doors; that petitioner socialized at a neighborhood bar concededly frequented by apparent narcotics users; and that petitioner *526attempted to deceive a fellow police officer during an official investigation into his activities. Under these circumstances, and despite the favorable evaluation submitted by petitioner’s commanding officer, we cannot agree with Special Term that the determination under review was arbitrary or capricious. Accordingly, and since we find nothing else in the record before us which discloses that the Police Commissioner’s decision represents anything but a good faith, justifiáble exercise of his discretion, we conclude that there is no basis to disturb this administrative determination. (Matter of Going v. Kennedy, 5 A D 2d 173, affd. 5 N Y 2d 900.) Concur — Kupferman, J. P., Murphy, Lane and Steuer, JJ.